On Motion to Dismiss:
The above-named trustees have filed a pleading styled "Petition for Advice and Instructions," and they have addressed their petition to the "Probate Division"1 of the High Court of American Samoa. The surviving settlor of the referenced family trust, Mrs. Lefaga Beaver, has entered an appearance2 by filing a Trial Court Rules of Civil Procedure, *10Rule 12(b)(6) motion to dismiss the trustees’ petition for failure to state a claim for which relief may be granted. Mrs Beaver contends that the trustees are seeking an advisory opinion from the Court as to their duties and that there is no case or controversy presented.
We disagree. In the light of the requirements of Trial Court Rules of Civil Procedure, Rule 8 (a)(1), we conclude that the complaint sufficiently states a claim for declaratory relief pursuant to A.S.C. A. §§ 43.1101 et seq., notwithstanding the odd characterization of the complaint as a petition to the probate division for instructions. The motion to dismiss is denied.
It is so Ordered.

 The High Court of American Samoa consists of an appellate division, a trial division, and a land and titles division. A.S.C.A. § 3.0207(a). Once upon a time, the High Court did have a separate "probate" division. See 5 A.S.C. § 408. This enactment, however, was amended in 1979 by Public Law 16-28, §13, which deleted reference to "probate division." The petitioners’ insistence, nonetheless, in addressing their petition to a non-existent probate division of the High Court, is puzzling.


 The file does not reveal whether any summonses have been issued and served upon all parties interested in the trust, as required by Trial Court Rule of Civil Procedure, *10Rule 4.